Exhibit 10.4
EXECUTION COPY
     FOURTH AMENDMENT dated as of May 4, 2009 (this “Amendment”), to the Amended
and Restated Five-Year Revolving Credit Agreement dated as of October 11, 2001,
as amended and restated as of August 29, 2006, as amended (the “Credit
Agreement”), among LAND O’LAKES, INC., a cooperative corporation organized under
the laws of the State of Minnesota (the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”), and
COBANK, ACB, as Co-Administrative Agent (in such capacity, the
“Co-Administrative Agent”).
          A. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement, as amended hereby.
          B. The Borrower intends to exercise its rights under Section 2.18 of
the Credit Agreement to have Prospective Lenders enter into Accession Agreements
pursuant to which such Prospective Lenders extend additional Commitments in an
aggregate amount of at least $100,000,000 in accordance with the terms and
conditions of Section 2.18 (the “Incremental Financing”) and, in connection
therewith, has requested that the Credit Agreement be amended to increase the
interest rate spreads and fees payable thereunder and to provide additional
flexibility with respect to the repurchase or repayment of certain debt and the
refinancing of the Senior Second Lien Notes.
          C. The Required Lenders are willing to effect such amendments on the
terms and subject to the conditions of this Amendment.
          D. Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendment of the Credit Agreement. Effective as of the
Fourth Amendment Effective Date (as defined below):
          (a) Section 1.01 of the Credit Agreement is hereby amended as follows:
     (i) by replacing the table in the definition of “Applicable Rate” with the
following table:

                                  Leverage   Eurodollar           Commitment    
Ratio   Spread   ABR Spread   Fee
Category 1
  greater than 2.50 to 1.00     3.00 %     2.00 %     0.500 %



--------------------------------------------------------------------------------



 



2

                                  Leverage   Eurodollar           Commitment    
Ratio   Spread   ABR Spread   Fee
Category 2
  greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00     2.75 %  
  1.75 %     0.450 %
 
                           
Category 3
  less than or equal to 1.50 to 1.00     2.50 %     1.50 %     0.375 %

     (ii) by revising the definition of “Alternate Base Rate” to read as
follows:
     “‘Alternate Base Rate’ shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the higher of the
seven-day and one-month Adjusted LIBO Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus, in either case,
1.50%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the Reuters ‘LIBOR01’ screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to such day for deposits in dollars with a maturity of seven days or
one month, as the case may be. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.”
     (iii) by revising the definition of “Collateral Release Ratings
Requirement” to read as follows:
     “‘Collateral Release Ratings Requirement’ means the requirement that the
Borrower’s senior unsecured non-credit enhanced indebtedness for borrowed money
be rated BBB- (with at least a stable outlook) or higher by S&P and Baa3 (with
at least a stable outlook) or higher by Moody’s (or, if the Borrower shall have
no senior unsecured non-credit enhanced indebtedness for borrowed money, that
the Borrower’s corporate credit rating assigned by S&P be BBB (with at least a
stable outlook) or higher and assigned by Moody’s be Baa2 (with at least a
stable outlook) or higher); provided that if at any time either Moody’s or S&P,
or both, shall no longer maintain a rating for the Borrower’s senior unsecured
non-credit enhanced indebtedness for borrowed money, or no longer maintain a
corporate credit rating for the Borrower, as the case may be, the



--------------------------------------------------------------------------------



 



3

Administrative Agent and the Borrower may agree to determine the Collateral
Release Ratings Requirement using the corresponding ratings level of one or more
‘nationally recognized statistical rating organizations’ (as such phrase is used
in Rule 436 under the Securities Act of 1933).”
          (b) Section 1.01 of the Credit Agreement is further amended by adding
the following definitions in appropriate alphabetical order:
     “‘Defaulting Lender’ means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, any
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good-faith dispute, or (e) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment; provided that
(i) if a Lender would be a Defaulting Lender solely by reason of events relating
to a parent company of such Lender as described in clause (e) above, the
Administrative Agent may, in its discretion, determine that such Lender is not a
Defaulting Lender if and for so long as the Administrative Agent is satisfied
that such Lender will continue to perform its funding obligations hereunder and
(ii) the Administrative Agent may, by notice to the Borrower and the Lenders,
declare that a Defaulting Lender is no longer a Defaulting Lender if the
Administrative Agent determines, in its discretion, that the circumstances that
resulted in such Lender becoming a Defaulting Lender no longer apply.”
     “‘Fourth Amendment’ means the Fourth Amendment dated as of May 4, 2009 to
this Agreement.”
     ‘“Fourth Amendment Effective Date’ means the ‘Fourth Amendment Effective
Date’ under and as defined in the Fourth Amendment.”
     ‘“Second Lien Refinancing Indebtedness’ means Indebtedness of the Borrower
the proceeds of which are utilized to repay or purchase (or finance



--------------------------------------------------------------------------------



 



4

amounts previously used to repay or purchase) all or a portion of the principal
amount of the Senior Second Lien Notes (including the refinancing of up to
$25,000,000 of Senior Second Lien Notes repurchased by the Borrower in 2008),
provided that (i) the aggregate principal amount of such refinancing
indebtedness does not exceed $175,000,000, (ii) such refinancing Indebtedness is
incurred not earlier than 30 days before and not more than 120 days after the
date on which all Senior Second Lien Notes are repurchased or otherwise repaid
in full, (iii) the Borrower is in Pro Forma Compliance after giving effect to
the incurrence of such refinancing Indebtedness, (iv) such refinancing
Indebtedness matures after, and has a longer average weighted life than, the
Senior Second Lien Notes, and no portion of the principal amount thereof matures
or is subject to any mandatory repurchase, redemption or amortization (other
than customary asset sale or change in control provisions requiring redemption
or repurchase only if and to the extent then permitted by this Agreement and
applicable intercreditor agreements) prior to the date that is six months after
the Maturity Date, (v) such refinancing Indebtedness is not Guaranteed by any
Subsidiary that is not a Subsidiary Loan Party that has Guaranteed the
Obligations, (vi) any provision of the indenture or other agreements governing
such refinancing Indebtedness of the types referred to in Section 6.10 is not
more restrictive than the provisions contained in the Senior Second Lien Note
Documents, and (vii) if such refinancing Indebtedness is secured, (w) it is not
secured by any assets other than Collateral securing the Obligations under the
Security Documents, (x) it is secured only by Liens that are junior to the Liens
securing the Obligations under the Security Documents, (y) the rights of the
holders of such refinancing Indebtedness and any agent or trustee acting on
their behalf with respect, among other things, to the priority of any such
Liens, the enforcement thereof and the exercise of any remedies relating
thereto, shall be subject to the Intercreditor Agreement or an intercreditor
agreement between such holders (or an agent or trustee acting on their behalf)
and the Collateral Agent which shall have terms and provisions substantially the
same as those of the Intercreditor Agreement and otherwise be reasonably
satisfactory to the Collateral Agent, and (z) not later than the time of
issuance of any such refinancing Indebtedness, the Intercreditor Agreement or
other intercreditor agreement referred to in clause (y) shall have been duly
authorized, executed and delivered by the holders of such refinancing
Indebtedness (or an agent or trustee acting on their behalf) and be in full
force and effect, the Collateral Agent shall have received such evidence thereof
as it may reasonably request, and the Collateral Agent shall have received such
opinions of counsel reasonably satisfactory to the Collateral Agent (including
outside counsel for the Borrower) relating to the Intercreditor Agreement or
such other intercreditor agreement and such refinancing Indebtedness and
addressed to the Collateral Agent and the Lenders as the Collateral Agent may
reasonably request, which opinions shall be reasonably satisfactory to the
Collateral Agent.”
          (c) Section 2.04 of the Credit Agreement is amended by adding a new
paragraph (k) to read as follows:



--------------------------------------------------------------------------------



 



5

     “(k) Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then, for so long as
such Lender is a Defaulting Lender:
          (i) if any LC Exposure exists at the time a Lender is a Defaulting
Lender, the Borrower shall within two Business Days after notice from the
Administrative Agent, cash collateralize the LC Exposure in an amount equal to
the LC Exposure of such Defaulting Lender in accordance with the provisions of
paragraph (j) of this Section 2.04 and at all times thereafter provide and
maintain cash collateral in accordance with such provision in an amount equal to
such Defaulting Lender’s LC Exposure from time to time; and
          (ii) no Issuing Bank will be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral has been or will be
provided by the Borrower in accordance with clause (i) above.
In the event the Borrower provides cash collateral pursuant to this
Section 2.04(k), (i) an amount of such cash collateral equal to such Defaulting
Lender’s Applicable Percentage of any LC Disbursement will be applied as a
reimbursement by the Borrower of any LC Disbursement immediately prior to any
funding by the Lenders of their participations in such LC Disbursement pursuant
to Section 2.04(d) and (ii) the Lenders other than such Defaulting Lenders will
be required to fund their participations in the remaining unreimbursed LC
Disbursement under Section 2.04(d) in accordance with their Applicable
Percentages determined without taking into account the Commitment of such
Defaulting Lender.”
          (d) Section 2.14 of the Credit Agreement is amended by inserting in
clause (d) of the first sentence thereof, immediately after the reference to
Section 2.17, the following: “(except that a Defaulting Lender required to
assign its Loans under Section 2.17(b) shall not be entitled to compensation
under this Section in connection with such assignment)”.
          (e) Section 2.17(b) of the Credit Agreement is amended by replacing
“defaults in its obligation to fund Loans hereunder” with “becomes a Defaulting
Lender”.
          (f) Section 6.01(a) of the Credit Agreement is amended by revising
clause (ii) thereof to read as follows:
     “(ii) the Senior Notes in an aggregate amount not in excess of $196,452,000
at any time outstanding, the Senior Second Lien Notes in an aggregate amount not
in excess of $175,000,000 at any time outstanding, Second Lien Refinancing
Indebtedness not in excess of $175,000,000 at any time outstanding, and, in each
case, related Guarantees by Subsidiary Loan Parties;”
          (g) Section 6.02 of the Credit Agreement is amended by revising clause
(xi) thereof to read as follows:



--------------------------------------------------------------------------------



 



6

     “(xi) Liens created under the Second Lien Security Documents securing the
Senior Second Lien Note Obligations and Liens created under the agreements
governing Second Lien Refinancing Indebtedness securing obligations in respect
of such Second Lien Refinancing Indebtedness; provided that (A) such Liens do
not apply to any asset other than Collateral that is subject to a prior Lien
granted under a Security Document and (B) all such Liens shall be subordinate
and junior to the Liens securing the Obligations on the terms set forth in the
Intercreditor Agreement or, in the case of any Liens securing Second Lien
Refinancing Indebtedness, another intercreditor agreement entered into with the
Collateral Agent complying with the conditions set forth in the definition of
‘Second Lien Refinancing Indebtedness’ herein.”
          (h) Section 6.08(a)(ii) of the Credit Agreement is amended by revising
clause (z) thereof to read as follows:
          “(z) the aggregate amount of Restricted Expenditures during the
relevant Calculation Period (after giving effect to any other Restricted
Expenditures to be made on such Payment Date), other than Restricted
Expenditures made after the Fourth Amendment Effective Date pursuant to Section
6.08(b)(iv);”
          (i) Section 6.08(b) of the Credit Agreement is amended by revising
clause (iv) thereof to read as follows:
     “(iv) in addition to any purchases pursuant to clause (vii), the Borrower
may make repurchases of Senior Notes and Senior Second Lien Notes on any Payment
Date after the Effective Date; provided that (A) immediately after giving effect
to any such repurchase (and the Repurchase Expenditures made or to be made in
connection therewith) the aggregate amount of the unused Commitments is not less
than $100,000,000, (B) no Default exists at the time of and after giving effect
to any such repurchase, and (C) at the time of any such repurchase, the Senior
Secured Debt to EBITDA Ratio is not greater than 1.50 to 1.00 (or, if the
Collateral has been released from the Liens of the Security Documents pursuant
to Section 9.14, the Senior Debt to EBITDA Ratio is not greater than 2.00 to
1.00);”
          (j) Section 6.10 of the Credit Agreement is amended by revising clause
(i) of the proviso therein to read as follows:
     “(i) the foregoing shall not apply to restrictions and conditions imposed
by law, by any Loan Document, by the Senior Note Documents, by the Senior Second
Lien Note Documents or (to the extent no more restrictive than restrictions and
conditions imposed by the Senior Second Lien Note Documents) by the agreements
governing any Second Lien Refinancing Indebtedness,”
          (k) Section 6.13 of the Credit Agreement is amended by replacing “3.75
to 1.00” with “3.25 to 1.00”.
          (l) Section 9.04(e) of the Credit Agreement is amended by adding the
following to the end thereof:



--------------------------------------------------------------------------------



 



7

“Notwithstanding anything in this paragraph to the contrary, any financial
institution that is a member of the Farm Credit System that (a) has purchased a
participation in the minimum amount of $5,000,000, (b) is, by written notice to
the Borrower and the Administrative Agent (‘Voting Participant Notification’),
designated by the selling Lender as being entitled to be accorded the rights of
a Voting Participant hereunder (any financial institution that is a member of
the Farm Credit System so designated being called a ‘Voting Participant’) and
(c) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant, shall be entitled to vote (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (i) state the full name, as well
as all contact information required of an Assignee as set forth in Exhibit A
hereto and (ii) state the dollar amount of the participation purchased. The
Company and the Administrative Agent shall be entitled conclusively to rely on
information contained in notices delivered pursuant to this paragraph.”
          (m) Section 9.14(a) of the Credit Agreement is amended by revising
clause (iv) in the first sentence thereof to read as follows:
     “(iv) all Liens on the Collateral securing the Senior Second Lien Note
Obligations pursuant to the Second Lien Security Documents or securing any
obligations in respect of the Second Lien Refinancing Indebtedness have been
released as of the Optional Release Date or are released simultaneously with the
release of the Collateral from the Liens of the Security Documents pursuant to
this Section; and”
          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, the Administrative Agent and the Collateral Agent that, as
of the Fourth Amendment Effective Date:
          (a) This Amendment has been duly authorized, executed and delivered by
it and this Amendment and the Credit Agreement, as amended hereby, constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
          (b) The representations and warranties set forth in Article III of the
Credit Agreement are, after giving effect to this Amendment, true and correct in
all material respects on and as of the Fourth Amendment Effective Date with the
same effect as



--------------------------------------------------------------------------------



 



8

though made on and as of the Fourth Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case they were true and correct in all material respects as of such
earlier date).
          (c) No Default or Event of Default has occurred and is continuing.
          (d) The Collateral and Guarantee Requirement is satisfied.
          SECTION 3. Effectiveness. This Amendment and the amendments to the
Credit Agreement effected hereby shall become effective as of the first date on
or prior to May 4, 2009 (such effective date, the “Fourth Amendment Effective
Date”) on which each of the following conditions has been satisfied:
          (a) The Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the signatures of
(i) the Administrative Agent, (ii) the Borrower and (iii) the Required Lenders
(taking into account the consummation of the Incremental Financing referred to
below).
          (b) The Incremental Financing shall have been consummated in an
aggregate principal amount of not less than $100,000,000, and the Lenders
providing additional Commitments in connection therewith shall have executed and
delivered to the Administrative Agent Accession Agreements and such other
documents as are required by Section 2.18 of the Credit Agreement.
          (c) The Administrative Agent shall have received a certificate of a
Financial Officer to the effect that the representations and warranties set
forth in Section 2 hereof are true and correct on and as of the Fourth Amendment
Effective Date.
          (d) The Administrative Agent shall have received such legal opinions
(including an opinion from outside legal counsel to the Borrower reasonably
satisfactory to the Administrative Agent), documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
authorization of this Amendment and the transactions contemplated hereby and any
other legal matters relating to the Loan Parties, this Amendment, the
Incremental Financing and the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent.
          (e) The Administrative Agent and the Co-Administrative Agent shall
have received all fees and other amounts due from any Loan Party hereunder or
under the Credit Agreement or any other Loan Document on or prior to the Fourth
Amendment Effective Date and, to the extent invoiced on or prior to the Fourth
Amendment Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under the Credit Agreement or
any other Loan Document.
The Administrative Agent shall notify the Borrower and the Lenders of the Fourth
Amendment Effective Date, and such notice shall be conclusive and binding.



--------------------------------------------------------------------------------



 



9

          SECTION 4. Effect of Amendment; Agent Authorization. (a) Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent or the Collateral Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
          (b) On and after the Fourth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Credit Agreement in any Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents. The amendment of the definition of
“Applicable Rate” effected hereby shall be effective with respect to all
interest and fees accruing under the Credit Agreement on and after the Fourth
Amendment Effective Date, and interest and fees accruing during periods prior to
the Fourth Amendment Effective Date will be calculated on the basis of the
Applicable Rate in effect prior to giving effect to this Amendment.
          (c) The Lenders and the Issuing Banks hereby authorize the Collateral
Agent, on behalf of the Lenders and the Issuing Banks and without the
requirement for any further authorization or approval, to execute and deliver an
intercreditor agreement relating to any Second Lien Refinancing Indebtedness
that complies, in the judgment of the Collateral Agent, with the requirements of
the definition of “Second Lien Refinancing Indebtedness” set forth herein.
          SECTION 5. Acknowledgement of and Agreement Regarding Participation.
The Borrower acknowledges that CoBank and the Lenders listed on Schedule A
hereto (the “Participants”) have entered into certain Master Non-Recourse
Participation Agreements (as the same has been and may be amended, replaced,
restated and/or supplemented from time to time, the “Participation Agreements”),
whereby a certain percentage of the Commitments and Loans of CoBank to Borrower
have been participated to the Participants according to the terms of the
Participation Agreements. The Borrower and the Administrative Agent hereby
consent to the Participants becoming Voting Participants in accordance with
Section 9.04(e) of the Credit Agreement and acknowledge that the inclusion of
this Section 5 in this Fourth Amendment constitutes receipt of the Voting
Participant Notifications with respect to the Participants listed on Schedule A
hereto as required by Section 9.04(e) of the Credit Agreement.
          SECTION 6. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with



--------------------------------------------------------------------------------



 



10

this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
          SECTION 7. Indemnity. It is agreed that for all purposes of
Section 9.03(b) of the Credit Agreement, the execution, delivery and performance
of this Amendment and the other transactions contemplated hereby shall all be
deemed to be transactions contemplated by the Credit Agreement.
          SECTION 8. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.
          SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 10. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            LAND O’LAKES INC.,
 
       
 
  by   /s/ Peter S. Janzen
 
       
 
      Name: PETER S. JANZEN
 
      Title: SVP & GENERAL COUNSEL
 
          JPMORGAN CHASE BANK, N.A.,   individually, as Administrative Agent and
as   Collateral Agent,
 
       
 
  by   /s/ Tony Yung
 
       
 
      Name: TONY YUNG
 
      Title: VICE PRESIDENT
 
          COBANK, ACB, individually and as   Co-Administrative Agent,
 
       
 
  by   /s/ Michael Tousignant
 
       
 
      Name : Michael Tousignant
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
DEERE CREDIT, INC.

                  as a Lender,    
 
       
by
  /s/ Mark A. Thompson
 
Name: Mark A. Thompson    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
Name of Institution:

              GreenStone Farm Credit Services, ACA/FLCA           as a Lender,  
 
 
            by   /s/ Alfred S. Compton, Jr.              
 
  Name:   Alfred S. Compton, Jr.    
 
  Title:   Vice President Managing Director    
 
            For any Lender requiring a second signature line:    
 
           
by
                     
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
Name of Institution:

              BMO Capital Markets Financing, Inc.      
 
                  as a Lender,    
 
            by   /s/ Kristina H. Burden              
 
  Name:   KRISTINA H. BURDEN    
 
  Title:   VICE PRESIDENT    
 
            For any Lender requiring a second signature line:    
 
           
by
  n/a                  
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
Name of Institution:

              Bank of America           as a Lender,    
 
            by   /s/ Mark A. Jacobsen              
 
  Name:   Mark A. Jacobsen    
 
  Title:   Vice President    
 
            For any Lender requiring a second signature line:    
 
           
by
                     
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
Name of Institution:

              AgFirst Farm Credit Bank     as a Lender,    
 
            by   /s/ Neda Beal              
 
  Name:   Neda Beal    
 
  Title:   Vice President    
 
            For any Lender requiring a second signature line:    
 
           
by
                     
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Lender Signature Page to
the Fourth Amendment
to the Land O’Lakes Credit Agreement
Name of Institution:

              Wells Fargo Bank, N.A.           as a Lender,    
 
            by   /s/ Allison S Gelfman              
 
  Name:   Allison S Gelfman    
 
  Title:   Vice President and Jr. Banker    
 
            For any Lender requiring a second signature line:    
 
           
by
                     
 
  Name:        
 
  Title:        

 